John I. Purtle, Justice, dissenting. This case should never have been classified as a criminal case except for the enactment of such an absurd law. Arkansas Stat. Ann. § 71-1803 (Repl. 1979) is not even in the criminal code and rightfully so. This statute was a part of Act 169 of 1959 and is clearly a segregation statute. The statute is too broad to be understood by lawyers, judges or the public. Clearly it authorizes the management of a business to order out and/or have arrested people with grey hair, loud clothing, black hair, subdued clothing or black skin, or a person or persons wearing beads, crucifixes or gold earrings. If a person refused to call the owner “boss” or "your honor” he would be subject to these penal sanctions. How much broader could a law be? Whether argued by the parties properly or not, it is plain error not to strike down such a statute. It is our duty to do so when the trial court fails to do so. I agree with that part of the majority opinion which states: “As will be seen from the facts, the real dispute is between K-Mart and Wal-Mart.” Competitive pricing should be encouraged, not discouraged. That is the free enterprise way of doing things in America. Incidentally, the action upheld here is a denial of appellants’ first amendment rights. Apparently the statute and this court will allow memorization of the prices of one’s competitor but not the simple recordation of them while on his property. This statute is clearly a vestige of segregation and should be struck down by this court here and now. The criminal code, Ark. Stat. Ann. § 41-2004 (Repl. 1977) obviously supersedes this statute, and it defines criminal trespass in a manner clearly understandable. I would reverse and dismiss.